Case 2:20-cv-03412-SRC-CLW Document 9 Filed 03/10/21 Page 1 of 3 PageID: 178




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                       :
    ARCH SPECIALTY INSURANCE                           :      Civil Action No. 20-03412 (SRC)
    COMPANY,                                           :
                                                       :                   ORDER
                                         Plaintiff,    :
                                                       :
                         v.                            :
                                                       :
    GALAFORO CONSTRUCTION, LLC,                        :
                                                       :
                                      Defendant.       :
                                                       :

CHESLER, District Judge

          IT APPEARING that Plaintiff Arch Specialty Insurance Company (“Arch” or

“Plaintiff”) initiated this action by filing a Complaint in this Court on March 30, 2020; and it

further

          APPEARING that, after Defendant Galaforo Construction, LLC (“Galaforo” or

“Defendant”) failed to file an answer or motion in response, Plaintiff filed a request for an entry

of default, which the Clerk of Court entered; and it further

          APPEARING that Plaintiff subsequently filed a motion for default judgment [ECF 8];

and it further

          APPEARING that this Court has since reviewed the Complaint sua sponte as an exercise

of its independent obligation to satisfy itself that it has subject matter jurisdiction over a case; 1

and it further


1
 Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214, 217 (3d Cir. 1999), overruled on
other grounds by Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545 U.S. 546 (2005); Carlsberg
Resources Corp. v. Cambria Sav. & Loan Ass’n, 554 F.2d 1254, 1256-57 (3d Cir. 1977).


                                                      1
Case 2:20-cv-03412-SRC-CLW Document 9 Filed 03/10/21 Page 2 of 3 PageID: 179




          APPEARING that the Federal Rules of Civil Procedure require a complaint to contain “a

short and plain statement of the grounds for the court’s jurisdiction;” 2 and it further

          APPEARING that the Complaint asserts that there is federal subject matter jurisdiction

over this action based on diversity of citizenship, pursuant to 28 U.S.C. § 1332(a); and it further

          APPEARING that for diversity jurisdiction to exist under 28 U.S.C. § 1332(a)(1), there

must be complete diversity, meaning all plaintiffs must be citizens of a different state or states

than all defendants, and the amount in controversy must exceed $75,000, exclusive of interest

and costs; 3 and it further

          APPEARING that the Complaint fails to set forth the pertinent information needed to

determine the citizenship of both Plaintiff and Defendant; and it further

          APPEARING that the Complaint fails to state whether Plaintiff is a business entity

organized as a corporation or organized in some other form; and it further

          APPEARING that the citizenship of a corporation is both the state of incorporation and

the state of its principal place of business; 4 and it further

          APPEARING that the Complaint does not detail the citizenship of the members of

Defendant Galaforo, an LLC; and it further

          APPEARING that the citizenship of a limited liability company is “determined

by the citizenship of its members;” 5 and it further



2
    Fed. R. Civ. P. 8(a)

3
 28 U.S.C. § 1332(a)(1); Strawbridge v. Curtiss, 3 Cranch 267, 2 L.Ed. 435 (1806) (holding that,
for jurisdiction to attach under section 1332(a)(1), there must be complete diversity between all
plaintiffs and defendants).
4
    28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 130 S.Ct. 1181 (2010).
5
    Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).

                                                    2
Case 2:20-cv-03412-SRC-CLW Document 9 Filed 03/10/21 Page 3 of 3 PageID: 180




          APPEARING that, given the Complaint’s foregoing deficiencies in pleading the

citizenship of the parties, the Court cannot determine whether there is complete diversity

between Plaintiff and Defendant; and it further

          APPEARING that the proponent of federal subject matter jurisdiction bears the burden

of establishing that the Court has diversity jurisdiction; 6 and it further

          APPEARING that, for the reasons set forth above, Plaintiff has provided the Court with

insufficient information to carry that burden; and it further

          APPEARING that if it appears that this Court lacks subject matter jurisdiction over this

case, the action must be dismissed; 7 therefore,

          IT IS on this 10th day of March, 2021, hereby

          ORDERED that Plaintiff’s motion for default judgment [ECF 8] is DENIED without

prejudice, as subject matter jurisdiction has not yet been shown; and it further

          ORDERED that Plaintiff shall show cause in writing before the undersigned by March

24, 2021 why this action should not be dismissed for lack of subject matter jurisdiction.

                                                             s/ Stanley R. Chesler
                                                         Stanley R. Chesler, U.S.D.J.




6
 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Wright &
Miller, 13 Federal Practice & Procedure § 3522 (3d ed. 2013) (“[T]here is a presumption that a
federal court lacks subject matter jurisdiction, and the party seeking to invoke federal jurisdiction
must affirmatively allege the facts supporting it.”).

7
    Fed. R. Civ. P. 12(h)(3).

                                                   3
